Roan, J.
This was a suit brought in the city court by the Manufacturers Furniture Company against M. Blumenfeld upon a foreign judgment against H. Blumenfeld, for the purpose of binding the defendant upon a contract of guaranty alleged to be contained in a letter written by him to the plaintiff. On September 19, 1911, the plaintiff sent a letter to the Savannah Bag Company,'stating -that H. Blumenfeld desired credit from the plaintiff, and inquiring if the Savannah Bag Company would consent for goods, in an amount specified, to be charged to it. The following letter was sent‘in reply to this inquiry; “Savannah, Ga. Sept. 21, 1911. The Manufacturers Furniture Co., . . Memphis, Tenn. Gentlemen : We have your favor of September 19th, and carefully note contents. We will be willing to guarantee for Mr. FI. Blumenfeld *672the first few bills of goods that he may purchase from you, but we can not allow you to charge the goods to us, for we are not in the furniture business. Tours truly, [signed] Savannah Bag Co., per M. Blumenfeld.”
The name “Savannah Bag Company” imports a corporation; and this being true, if the letter refers to it in the statement “We will be willing to guarantee,” etc., the suit should have been brought against the company, and not against the defendant individually. If there was in fact no such corporation, and the term “Savannah Bag Company” was a mere trade name used by the individual, M. Blumenfeld, -in the conduct of his business, this fact should'have been stated in the petition. This being true, the court did not err in sustaining the general demurrer and dismissing the petition. Sanderson v. Etcherson, 36 Ga. 410. Judgment affirmed.